DETAILED ACTION
Response to Arguments
Applicant's arguments filed 23 February 2021 have been fully considered but they are not persuasive. 
In response to applicants arguments that “the applied reference of Gunning does not disclose the claimed brace that is connected at one of its ends to the belt and configured to extend from the belt towards, but not over, a user's shoulder” the examiner respectfully disagrees.  While Fig. 1a -1c show the brace extending over the user shoulders, applicant should note that they are still also configured to not extend over a users shoulder.  Applicant is arguing an intended use.  
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Par. 0047 of Gunning expressly discloses “Extender 160 may be worn draped across the shoulders of the operator with one end of extender 160 connected to tool belt 150 or processor 210 and the other end(s) connected to tool belt 150 or another material of the operator. The illustrated view of extender 160 is shaped similar to a pair of suspenders. However, another embodiment may be implemented in another shape that can be worn by the operator.” Gunning is capable of not being worn over the shoulders.  Applicant is advised to be more specific with their claim limitations as to how structurally is there invention configured to not extend over a shoulder of a user, to overcome this prior art of record. See aslo Par. 0054 “extender 160 can be connected to the material of the operator such as the operator's pants.”)
In response to applicant’s arguments that “Claim 2 further recites that each brace comprises at least one attachment device to attach the brace to an item worn underneath the harness. In the rejection of claim 2, the Office asserted that "the data cable is incorporated inside 150 and 160 which can be reasonably and broadly construed as the attachment device." Applicant respectfully disagrees with the Office's assertion and submits that it is inappropriate to construe the tool belt 150 and extender 160 as the claimed attachment device. The claimed attachment device is "to attach the brace (or belt) to an item worn underneath the harness". On the contrary, the tool belt 150 and extender 160 of Gunning do not and cannot, attach to an item worn underneath and, as such, cannot be considered to meet the claimed attachment device. Therefore, Gunning does not anticipate the claimed subject matter of claim 2 for this additional reason.” The examiner respectfully disagrees.  The examiners understands there is a difference, it is just not specifically claimed.  The claims can be confusing because the claim a belt and a brace, but what they really mean is a data harness.  
The applicant discloses the data harness as element 20, which only includes the data cables.  This is not to be confused with applicants load carriage 10.  Therefore, the belt 150 and extender 160 of Gunning can be reasonably and broadly construed as a load carriage.  The data path incorporated into the belt and extender can be reasonably and broadly construed as the data harness.  (Absract: “The smart cells communicate with the processor or each other over a wireless technology or through a data path embedded in the tool belt” this connection, Par. 0054: “the data path discussed in tool belt 150 may be extended throughout extender 160 providing an electrical connection as well as a data connection to smart sockets 245A and 245B and other devices on extender 160.”)
.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 6-9, 11, 15-19 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Gunning et al. US 2008/0054062; hereinafter Gunning.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton (US 405,436).
Regarding claim 2 and 11, Crisp discloses a  harness (defined by wires/cables g), comprising: a belt for at least partially encircling a user's waist, the belt comprising at least one cable g; at least one brace connectable connected at one of its ends to the belt and configured to extend from the belt towards, but not over, a user's shoulder, each brace comprising at least one cable g; wherein each cable comprises power cabling (which carry power from batter 2, each brace comprises at least one attachment device 12 to attach the brace to an item worn underneath the harness, and the at least one cable of the brace has an end connected to the at least one cable of the belt (brace is connected to the at least one cable of the belt via element 3; Fig. 1 and 5).
Regarding claims 22 and 23, Brace further discloses wherein the at least one brace is non-releasably connected at only one of its ends to the belt (Fig. 5)

Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: the pior art of record fails to disclose or render obvious the combination including: A method for putting on body armour with a harness including a belt for at least partially encircling a user's waist, the belt comprising at least one cable; at least one brace connected at one of its ends to the belt and configured to extend from the belt towards, but not over, a user's shoulder, each brace comprising at least one cable, wherein each cable comprises power and/or data cabling, each brace comprises at least one attachment device to attach the brace to an item worn underneath the harness, and the at least one cable of the brace has an end connected to the at least one cable of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Turley et al (US 5,831,199) would also qualify for a 102 reference.  (See Fig. 3a).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641